This appeal is prosecuted from a conviction had in the district court of Cotton county upon an information jointly charging Eldridge Boles and Pollard Howard with the theft of a Ford automobile, the property of one Joe Tilley. On the 14th day of September, 1916, the court rendered judgments on the verdict, and sentenced each defendant to be imprisoned in the penitentiary for a period of one year. To reverse the judgments an appeal was perfected by filing in this court on March 6, 1917, a petition in error, with case-made.
No briefs have been filed, and when the case was called for final submission, no appearance was made on behalf of the plaintiffs in error. The Attorney General has moved to affirm the judgment for failure to prosecute the appeal.
We have carefully examined the record and the evidence in the case, and it appears that the information is sufficient, and the verdict is abundantly sustained by the evidence. The instructions of the court, to which no objections were made or exceptions taken, fully and fairly cover the law of the case, and upon the whole case our conclusion is that the defendants had a fair trial and were properly convicted.
The judgments herein are therefore affirmed.
ARMSTRONG and MATSON, JJ., concur. *Page 53